 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Terry Luna

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:19-cr-045-RFB-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Third Request)
14   TERRY LUNA,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel Evan Clarkson, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Terry Luna, that the
21   Sentencing Hearing currently scheduled on December 3, 2019 at 1:45 p.m., be vacated and
22   continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Luna has notified defense counsel that he has some additional questions
25   before he proceeds with sentencing tomorrow. Defense counsel is not able to go out to see him
26   until next week.
 1          2.     Additionally, he would like additional time to gather some mitigation documents
 2   from his caseworker.
 3          3.     The defendant is in custody and does not oppose a continuance.
 4          4.     The parties agree to the continuance.
 5          This is the third request for a continuance of the sentencing hearing.
 6          DATED this 2nd day of December, 2019.
 7
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
10
      By /s/ Raquel Lazo                              By /s/ Daniel Evan Clarkson
11    RAQUEL LAZO                                     DANIEL EVAN CLARKSON
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                  Case No. 2:19-cr-045-RFB-NJK
 4
                  Plaintiff,                                              ORDER
 5
            v.
 6
     TERRY LUNA,
 7
                  Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Wednesday,   December      3,   2019   at   1:45   p.m.,    be   vacated   and   continued   to

12    January 8, 2020
     _____________________                 1:30
                           at the hour of _______  p
                                                  ___.m.; or to a time and date convenient to

13   the court.

14                      2nd
            DATED this _______ day of December, 2019.

15
16
                                                 RICHARD F. BOULWARE, II
17                                               UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                    3
